In an action to foreclose a mortgage, the defendant appeals from an order of the Supreme Court, Nassau County (Falmieri, J.), dated July 25, 2006, which denied her motion, in effect, to vacate a judgment of foreclosure entered March 8, 2005, upon her default, and to set aside the sale of the property pursuant to the judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the defendant’s motion because she failed to present a reasonable excuse for her default in answering or appearing (see Sime v Ludhar, 37 AD3d 817 [2007]; Lemberger v Congregation Yetev Lev D’Satmar, Inc., 33 AD3d 671, 671-672 [2006]; NYCTL 1998-2 Trust v Avila, 29 AD3d 965 [2006]; Bank of N.Y. v Lagakos, 27 AD3d 678, 679 [2006]; NYCTL-1 Trust v Liberty Bay Realty Corp., 21 AD3d 1013, 1014 [2005]). Mastro, J.E, Ritter, Skelos, Garni and McCarthy, JJ., concur.